244 F.3d 828 (11th Cir. 2001)
UNITED STATES of America, Plaintiff-Appellant,v.Brent HARRIS, Stanley Harris, Defendants-Appellees.
No. 00-14200.
United States Court of Appeals,Eleventh Circuit.
March 14, 2001.March 27, 2001.

Appeals from the United States District Court for the Northern District of  Georgia.(No. 99-00042-CR-01-02-4-RLV), Robert L. Vining, Jr., Judge.
Before BARKETT, HILL and KRAVITCH, Circuit Judges.
BARKETT, Circuit Judge:


1
The Government appeals the sentence imposed on William Brent Harris and Stanley  Bernard Harris for their convictions, pursuant to guilty pleas, for distribution  of illegal narcotics in violation of 21 U.S.C.  841. On appeal, the Government  argues that the district court erred in holding that Apprendi v. New Jersey, 530  U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) precludes its consideration of  the Harrises' relevant conduct under U.S.S.G.  1B1.3 in determining their  sentences and that the sentences should be vacated and remanded for  resentencing.

Background

2
Brent Harris pled guilty to two counts of a 12-count indictment for violations  of 21 U.S.C.  841 and other drug related offenses. It is uncontested that the  amount of cocaine hydrochloride involved in the count to which Brent Harris pled  guilty was 17.8 grams. The Sentencing Guidelines provide that the base offense  level for an offense involving less than 25 grams of cocaine is 12. U.S.S.G.   2D1.1(c)(14). However, the probation officer prepared Brent Harris's presentence  report based on the total amount of cocaine base, cocaine powder, and cocaine  hydrochloride attributable to Brent Harris through all of the transactions  alleged in the indictment and calculated his base offense level as 32 pursuant  to U.S.S.G.  2D1.1(c)(4) and his corresponding sentencing range as 168 to 210  months imprisonment. Because the district court ruled that Apprendi prohibited  the court from considering drug quantities other than those involved in the  counts of conviction, the district court calculated his offense level as 12  based on the quantity of 17.8 grams of cocaine hydrochloride involved in the two  counts to which he pled guilty, resulting in a sentencing range of 15-21 months  imprisonment.


3
Stanley Harris was also named in the indictment. He pled guilty to only one  count of possessing and distributing cocaine base. Stanley Harris does not  contest that this count involved the possession and distribution of 13.2 grams  of cocaine base. The sentencing guidelines provide that the base offense level  for an offense involving between 5 and 20 grams of cocaine base is 26. U.S.S.G.   2D1.1(c)(7). His presentence report found that based on the total amount of  cocaine attributable to him through the transactions alleged in the indictment,  his base offense level was 36 pursuant to U.S.S.G.  2D1.1(c)(2) resulting in a  guideline range of 188 to 235 months.1 Based solely on the quantity relating to  the count of conviction, without considering the amount included in the relevant  conduct, the court determined that Stanley Harris's base offense level was 26  resulting in a sentencing range of 78 to 97 months imprisonment.

Standard of Review

4
The applicability of Apprendi v. New Jersey is a pure question of law that we  review de novo. See Doe v. Chiles, 136 F.3d 709, 713 (11th Cir.1998).

Discussion

5
The narrow question before us is whether Apprendi applies to the relevant  conduct provision of the Sentencing Guidelines.2 We recently decided this issue  in United States v. Maldenaldo Sanchez, 242 F.3d 1294, Nos. 00-13347, 00-13447  (11th Cir. Feb. 26, 2001). In that case, the defendants were convicted of one  count of conspiracy to distribute and possess with the intent to distribute  methamphetamine and amphetamine in violation of 21 U.S.C.  841, 846. The  defendants argued that in light of Apprendi, the district court erred in  enhancing their sentences for possession of a firearm in connection with a drug  transaction pursuant to U.S.S.G.  2D1.1 because that fact had not been proven  beyond a reasonable doubt. We held that Apprendi does not apply to the  Sentencing Guidelines. See also, United States v. Nealy, 232 F.3d 825, 829 n. 3  (11th Cir.2000). We explained in Maldenaldo Sanchez that


6
Because a finding under the Sentencing Guidelines determines the sentence  within the statutory range rather than outside it, the decision in Apprendi,  which addresses any increase in penalty for a crime outside the statutory  maximum, has no application to the Guidelines.


7
Id.


8
The maximum sentence authorized for a non-quantity conviction pursuant to 21  U.S.C.  841(a) is twenty years imprisonment. 21 U.S.C.  841(a)(1)(C). Based on  the amount of drugs that was attributable to the Harrises, it would not be  possible for the district court to sentence either of them to a sentence  exceeding 20 years under the Sentencing Guidelines. Thus, while considering the  relevant conduct in this case would have increased the Harrises' sentencing  ranges under the Sentencing Guidelines, those ranges would not exceed the  statutory maximum, and therefore we find that Apprendi does not require the  district court to disregard relevant conduct in this case.3 See also, United  States v. Garcia (2nd Cir.2001); United States v. Heckard, 238 F.3d 1222 (10th  Cir.2001); United States v. Williams, 235 F.3d 858, 863 (3rd Cir.2000); United  States v. Kinter, 235 F.3d 192, 201 (4th Cir.2000); United States v. Keith, 230  F.3d 784, 786-87 (5th Cir.2000); Talbott v. Indiana, 226 F.3d 866, 869 (7th  Cir.2000).


9
We therefore vacate the sentence and remand for the district court to make  specific factual findings regarding the amount of drugs properly attributable to  the defendants. We express no opinion as to whether the evidence supports a  finding that the Harrises were responsible for the amount of drugs attributed to  them by the presentence reports, holding only that the district court erred in  finding that it was prohibited from considering drug quantities relating to  relevant conduct under the Sentencing Guidelines.


10
VACATED AND REMANDED.



NOTES:


1
 Stanley Harris's base offense level of 36 was calculated including a two level  enhancement for possession of a dangerous weapon pursuant to U.S.S.G.   2D1.1(b)(1).


2
 The Guidelines provide that in arriving at the base offense level with respect  to a conviction for distribution of cocaine, see U.S.S.G.  2D1.1(a)(3), the  trial court may consider "quantities of drugs not specified in the count of  conviction." Id. application note 12. Under U.S.S.G.  1B1.3(a)(2), the base  offense level is to be determined based on acts "that were part of the same  course of conduct or common scheme or plan as the offense of conviction."


3
 It will always be the case that the sentencing range identified by the  Guidelines will not exceed the statutory maximum, as the Sentencing Guidelines  require that the Guidelines cannot be used to increase the penalty beyond the  statutory maximum. U.S.S.G.  5G1.1.